DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 08/06/2021.
Claims 1 – 24 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 5, 10 and 16, it is unclear what is meant by the phrase “respective overlapping sensor elements having a common center”?  It is unclear what are the overlapping sensor elements and how they are positioned so they have a common center.
Claim 6 is rejected by virtue of their dependency on claim 5.
Claim 11 is rejected by virtue of their dependency on claim 10.
Claim 17 and 22 are rejected by virtue of their dependency on claim 16.
Claims 1, 5, 10 and 16 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art.  However, any subsequently presented claims, in definite form will be subject to prior art rejection.

Allowable Subject Matter
Claims 2 – 4, 7 – 9, 12 – 15 and 23 - 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As to claims 2 – 4, the prior art fails to show that the first magnetic sensor and the second magnetic sensor are associated with a first sensor arrangement having a first central axis that bisects the first magnetic sensor and the second magnetic sensor and is perpendicular to the rotation axis of the rotatable shaft, and wherein the third magnetic sensor and the fourth magnetic sensor are associated with a second sensor arrangement having a second central axis that bisects the third magnetic sensor and the fourth magnetic sensor and is perpendicular to the rotation axis, and wherein each of the first magnetic sensor, the second magnetic sensor, the third magnetic sensor, and the fourth magnetic sensor are positioned an equal radial distance from the rotation axis and at different angular positions with respect to the rotation axis.  These feature taken together with other limitations of the claim renders the claims allowable over prior art.
As to claims 7 – 9, the prior art fails to show that the first magnetic sensor and the second magnetic sensor are associated with a first sensor arrangement having a first central axis that bisects the first magnetic sensor and the second magnetic sensor and is perpendicular in the rotation 
As to claims 12 - 15, the prior art fails to show that the first magnetic sensor and the second magnetic sensor are associated with a first sensor arrangement having a first central axis that bisects the first magnetic sensor and the second magnetic sensor and is perpendicular to the rotation axis of the rotatable shaft, and wherein the third magnetic sensor and the fourth magnetic sensor are associated with a second sensor arrangement having a second central axis that bisects the third magnetic sensor and the fourth magnetic sensor and is perpendicular to the rotation axis.  These feature taken together with other limitations of the claim renders the claims allowable over prior art.
  These feature taken together with other limitations of the claim renders the claims allowable over prior art.
As to claims 23 - 24, the prior art fails to show that the first magnetic sensor and the second magnetic sensor are associated with a first sensor arrangement having a first central axis that bisects the first magnetic sensor and the second magnetic sensor and is perpendicular to the rotation axis of the rotatable shaft, and further comprising: a third magnetic sensor and a fourth magnetic sensor associated with a second sensor arrangement having a second central axis that bisects the third magnetic sensor and the fourth magnetic sensor and is perpendicular to the rotation axis, wherein each of the first magnetic sensor, the second magnetic sensor, the third magnetic sensor, and the fourth magnetic sensor are .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/REENA AURORA/         Primary Examiner, Art Unit 2858